STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 2, 2017
              Plaintiff-Appellee,

v                                                                  No. 328512
                                                                   Wayne Circuit Court
BUD BRYANT also known as BUD BRYANT,                               LC No. 14-008168-01-FH
JR.,

              Defendant-Appellant.


Before: STEPHENS, P.J., and SAAD and METER, JJ.

PER CURIAM.

        Defendant pleaded guilty to possession of a firearm during the commission of a felony,
second offense (felony-firearm 2d), MCL 750.227b(1), pursuant to a plea and sentencing
agreement. The trial court sentenced defendant to serve five years in prison, concurrently with
the sentence imposed in another case and consecutively to existing parole. Defendant was also
ordered to pay $498 in costs and fees and $1,000 in restitution. Defendant applied to this Court
for leave to appeal, challenging the restitution order and arguing that his trial counsel was
ineffective for failing to object to the restitution order at sentencing. This Court denied his
application.1 Defendant then applied for leave to appeal in the Michigan Supreme Court. The
Supreme Court remanded the case to us “for consideration as on leave granted of the defendant’s
issue regarding the propriety of the Wayne Circuit Court’s restitution award in light of People v
McKinley, 496 Mich. 410; 852 NW2d 770 (2014).” People v Bryant, 499 Mich. 896; 876 NW2d
821 (2016). “In all other respects,” the Court ruled, “leave to appeal is DENIED, because we are
not persuaded that the remaining questions presented should be reviewed by this Court.” Id. We
now affirm.

       Defendant broke into Deborah Raupp’s home and stole rifles, a change jar, and a jewelry
box. A security camera outside Raupp’s home captured defendant walking out of the home with
a long gun and change jar in his hand. The parties reached a plea and sentencing agreement;
defendant would plead guilty to felony-firearm 2d, and in exchange the prosecution would


1
 People v Bryant, unpublished order of the Court of Appeals, entered August 31, 2015 (Docket
No. 328512).


                                               -1-
dismiss a second-degree home invasion count and fourth-offense habitual offender notice. The
parties agreed that defendant would be sentenced to five years in prison. The trial court
sentenced defendant to prison terms consistent with the plea agreement.

         At sentencing, the prosecution requested that defendant pay $1,000 in restitution. Raupp
requested $1,000 in restitution for her insurance deductible. The trial court ordered defendant to
pay this amount. Defendant filed a motion to correct an invalid sentence, challenging the
restitution, costs, and fees ordered. Regarding restitution, defendant argued that it should be
reduced because the amount ordered was improper under McKinley, 496 Mich. at 419-421, MCL
780.766(2), and MCL 769.1a(2). Defendant argued that the trial court should have only ordered
restitution for losses from the theft of a single gun because he only admitted to stealing one gun
and was only charged with possessing one gun. Therefore, he contended, any loss associated
with the theft of additional items was related to the dismissed charge of second-degree home
invasion and could not be recovered. The prosecution argued that McKinley did not apply
because, among other reasons, defendant had been charged with second-degree home invasion.
The trial court concluded that McKinley was inapplicable because “there’s no requirement that
the factual basis establish the level of restitution . . . .” Instead, the court reasoned, the factual
basis underlying the plea must “simply [establish] the elements of the crime . . . .” The trial
court called this a “home invasion” case where “[b]oth guns were [taken as] a matter of
[defendant’s] course of conduct.” The trial court noted that the presentence investigation report
(PSIR) provided a “preponderance of the evidence that there were . . . two guns stolen.” The
trial court upheld the $1,000 restitution order.

         This Court reviews “[t]he proper application of . . . statutes authorizing the assessment of
restitution at sentencing” de novo, McKinley, 496 Mich. at 414-415; reviews a trial court’s
“factual findings for clear error;” and reviews a trial “court’s calculation of a restitution amount
for an abuse of discretion,” People v Corbin, 312 Mich. App. 352, 361; 880 NW2d 2 (2015).

         MCL 780.766(2) governs restitution and states that a defendant must “make full
restitution to any victim of the defendant’s course of conduct that gives rise to the conviction . . .
.”2 The McKinley Court (considering a “restitution award . . . based solely on uncharged
conduct”) concluded that the phrase “gives rise to the conviction” means “ ‘to produce or cause’
” the conviction. 496 Mich. at 413, 419, quoting Random House Webster’s College Dictionary
(2000). Therefore, the McKinley Court concluded, the restitution “statute ties ‘the defendant’s
course of conduct’ to the convicted offenses and requires a causal link between them.”
McKinley, 469 Mich. at 419. Stated differently, “MCL 780.766(2) requires a direct, causal
relationship between the conduct underlying the convicted offense and the amount of restitution
to be awarded,” id. at 421, and “any course of conduct that does not give rise to a conviction may
not be relied on . . . [to] assess[ ] restitution,” id at 419.




2
 MCL 769.1a(2) also requires the trial court to order a defendant to “make full restitution to any
victim of the defendant’s course of conduct that gives rise to the conviction . . . .”


                                                 -2-
        In light of McKinley, the Corbin Court reasoned that restitution may be “award[ed] only
for losses factually and proximately caused by the defendant’s offense . . . .” 312 Mich. App. at
369 (considering whether the trial court could order restitution for the victim’s future losses and
for a victim relating to a charge that the prosecution dismissed). “In determining whether a
defendant’s conduct is a factual cause of the result,” the Corbin Court explained, “one must ask,
but for the defendant’s conduct, would the result have occurred,” and “[f]or a defendant’s
conduct to be regarded as a proximate cause, the victim’s injury must be a direct and natural
result of the defendant’s actions.” Id. at 369 (quotation marks and citations omitted).

       Once the need for restitution is established, if there is a dispute regarding the amount, the
prosecuting attorney must prove the required amount by a preponderance of the evidence. MCL
780.767(4). The PSIR may be used in making this showing. MCL 780.767(2); see also,
generally, People v Fawaz, 299 Mich. App. 55, 59-60, 65-68; 829 NW2d 259 (2012).

       The crime of felony-firearm 2d has three elements: the defendant (1) attempted to
commit a felony or committed a felony (2) while he had a firearm in his possession and (3) had a
separate felony-firearm conviction. MCL 750.227b(1). The defendant need not be convicted of
the predicate felony to sustain a felony-firearm conviction, but the predicate felony “must have
been committed.” People v Burgess, 419 Mich. 305, 311; 353 NW2d 444 (1984). Here, a
reading of the information as a whole shows that the prosecution listed second-degree3 home
invasion based on larceny at Raupp’s home, see MCL 750.110a(3), as the predicate offense.
MCL 750.110a(3) provides:

               A person who breaks and enters a dwelling with intent to commit a felony,
       larceny, or assault in the dwelling, a person who enters a dwelling without
       permission with intent to commit a felony, larceny, or assault in the dwelling, or a
       person who breaks and enters a dwelling or enters a dwelling without permission
       and, at any time while he or she is entering, present in, or exiting the dwelling,
       commits a felony, larceny, or assault is guilty of home invasion in the second
       degree.

        Defendant contends that he cannot be held liable for restitution relating to the home
invasion as a whole because “the legal basis of [defendant’s] felony[-]firearm conviction was the
theft and possession of a single gun.” Nevertheless, defendant’s felony-firearm 2d conviction
was necessarily based on the predicate felony of second-degree home invasion, and as aptly
stated by the prosecution on appeal, “[w]hile the home invasion charge was dismissed, its
commission was part and parcel of the felony-firearm conviction,” and “the course of conduct for
the home invasion included stealing the victim’s belongings.” Defendant appears to be arguing
that because, as part of the factual basis for his plea, he only admitted to stealing one gun, he
cannot be ordered to pay restitution for anything other than that single gun. This, however, is a


3
  The listing of “first-degree” home invasion in Count II (the felony-firearm count) was an
obvious typographical error, given that Count I charged defendant with second-degree home
invasion.


                                                -3-
misreading of the law. Once defendant was properly convicted (as he assuredly was), the
prosecution was then allowed to prove the amount of restitution related to defendant’s course of
conduct by a preponderance of the evidence and by reference to the PSIR. MCL 780.767(2); see
also, generally, Fawaz, 299 Mich. App. at 59-60. The course of conduct necessarily included the
circumstances relating to the required predicate offense of second-degree home invasion. The
law simply does not require that when a conviction results from a plea, a defendant must
specifically reference each stolen item in order for the prosecution to obtain a restitution order
for stolen goods.4 We find no basis for reversal and also reject defendant’s claim of ineffective
assistance of counsel regarding the failure to raise the issue at an earlier point in the proceedings.
See People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010) (counsel is not
ineffective for failing to raise a meritless argument).

       Affirmed.



                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Henry William Saad
                                                              /s/ Patrick M. Meter




4
  Imagine that this case had gone to trial and the jury had convicted defendant of felony-firearm
2d and second-degree home invasion. Restitution of $1,000 would be appropriate even though
one would not know for certain which items the jury had focused on in rendering the home-
invasion verdict. We further note that, unlike in People v Raibeck, 312 Mich. App. 759, 773; 882
NW2d 161 (2015), only one victim was at issue here.


                                                 -4-